DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-9 are pending in the application.
Amendments to the claims 1-9, filed on 25 May 2022, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 25 May 2022, regarding the 35 U.S.C. §112 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.



Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  Claim 1 recites the limitation of "a fiber layer of the reinforcing fibers nearest to the surface is undulating following texture profile of the texture pattern" on lines 17 to 18.  Claim 1 also recites on lines 3 to 7 that
protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane 

 and 
the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, each of the orientation directions is parallel to any lateral edge of each regular triangular pyramid as seen in the thickness direction 

on lines 13 to 16.  In the instant case, a person of ordinary skill in the art would not be adequately apprised as to how the "reinforcing fibers" maintain a direction of predetermined orientation that is parallel to the "virtual reference plane", while also being "undulating by following a texture profile of the texture pattern".  As such, the claim is deemed to be indefinite.
(In this case, because the base of the protrusions and depressions all lie upon the "virtual reference plane", the texture profile would cause the orientations of the fibers to no longer be parallel.)

With Regards to Claim 2:  Claim 2 recites the limitation of "a fiber layer of the reinforcing fibers nearest to the surface is undulating following texture profile of the texture pattern" on lines 18 to 19.  Claim 2 also recites on lines 3 to 7 that
protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane 

 and 
the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, each of the orientation directions is parallel to any lateral edge of each regular triangular pyramid as seen in the thickness direction 

on lines 13 to 16.  In the instant case, a person of ordinary skill in the art would not be adequately apprised as to how the "reinforcing fibers" maintain a direction of predetermined orientation that is parallel to the "virtual reference plane", while also being "undulating by following a texture profile of the texture pattern".  As such, the claim is deemed to be indefinite.

(In this case, because the base of the protrusions and depressions all lie upon the "virtual reference plane", the texture profile would cause the orientations of the fibers to no longer be parallel.)

With Regards to Claim 3:  Claim 3 recites the limitation of "a fiber layer of the reinforcing fibers nearest to the surface is undulating following texture profile of the texture pattern" on lines 16 to 17.  Claim 3 also recites on lines 3 to 7 that
protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane

 and 
the reinforcing fibers are oriented in one or two predetermined orientation directions parallel to the virtual reference plane, each of the orientation directions is parallel to any lateral edge of each regular square pyramid as seen in the thickness direction

on lines 12 to 15.  In the instant case, a person of ordinary skill in the art would not be adequately apprised as to how the "reinforcing fibers" maintain a direction of predetermined orientation that is parallel to the "virtual reference plane", while also being "undulating by following a texture profile of the texture pattern".  As such, the claim is deemed to be indefinite.
(In this case, because the base of the protrusions and depressions all lie upon the "virtual reference plane", the texture profile would cause the orientations of the fibers to no longer be parallel.)

With Regards to Claim 4:  Claim 4 recites the limitation of "a fiber layer of the reinforcing fibers nearest to the surface is undulating following texture profile of the texture pattern" on lines 23 to 24.  Claim 4 also recites on lines 3 to 7 that
protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane

 and 
the reinforcing fibers are oriented in one or two predetermined orientation directions parallel to the virtual reference plane, each of the orientation directions is parallel to any lateral edge of each regular square pyramid as seen in the thickness direction

on lines 13 to 16.  In the instant case, a person of ordinary skill in the art would not be adequately apprised as to how the "reinforcing fibers" maintain a direction of predetermined orientation that is parallel to the "virtual reference plane", while also being "undulating by following a texture profile of the texture pattern".  As such, the claim is deemed to be indefinite.
(In this case, because the base of the protrusions and depressions all lie upon the "virtual reference plane", the texture profile would cause the orientations of the fibers to no longer be parallel.)

With Regards to Claim 5:  Claim 5 recites the limitation of "a fiber layer of the reinforcing fibers nearest to the surface is undulating following texture profile of the texture pattern" on lines 17 to 18.  Claim 5 also recites on lines 3 to 7 that
protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane

 and 
the reinforcing fibers are oriented in one or two predetermined orientation directions parallel to the virtual reference plane, each of the orientation directions is parallel to any lateral edge of each regular square pyramid as seen in the thickness direction

on lines 13 to 16.  In the instant case, a person of ordinary skill in the art would not be adequately apprised as to how the "reinforcing fibers" maintain a direction of predetermined orientation that is parallel to the "virtual reference plane", while also being "undulating by following a texture profile of the texture pattern".  As such, the claim is deemed to be indefinite.
(In this case, because the base of the protrusions and depressions all lie upon the "virtual reference plane", the texture profile would cause the orientations of the fibers to no longer be parallel.)

With Regards to Claim 6:  Claim 6 recites the limitation of "a fiber layer of the reinforcing fibers nearest to the surface is undulating following texture profile of the texture pattern" on lines 24 to 25.  Claim 6 also recites on lines 3 to 7 that
protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane

 and 
the reinforcing fibers are oriented in one or two predetermined orientation directions parallel to the virtual reference plane, each of the orientation directions is parallel to any lateral edge of each regular square pyramid as seen in the thickness direction

on lines 14 to 17.  In the instant case, a person of ordinary skill in the art would not be adequately apprised as to how the "reinforcing fibers" maintain a direction of predetermined orientation that is parallel to the "virtual reference plane", while also being "undulating by following a texture profile of the texture pattern".  As such, the claim is deemed to be indefinite.
(In this case, because the base of the protrusions and depressions all lie upon the "virtual reference plane", the texture profile would cause the orientations of the fibers to no longer be parallel.)

With Regards to Claim 7:  Claim 7 recites the limitation of "a fiber layer of the reinforcing fibers nearest to the surface is undulating following texture profile of the texture pattern" on lines 17 to 18.  Claim 7 also recites on lines 3 to 7 that
protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane

 and 
the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, each of the orientation directions is parallel to any lateral edge of each regular hexagonal pyramid as seen in the thickness direction

on lines 13 to 16.  In the instant case, a person of ordinary skill in the art would not be adequately apprised as to how the "reinforcing fibers" maintain a direction of predetermined orientation that is parallel to the "virtual reference plane", while also being "undulating by following a texture profile of the texture pattern".  As such, the claim is deemed to be indefinite.
(In this case, because the base of the protrusions and depressions all lie upon the "virtual reference plane", the texture profile would cause the orientations of the fibers to no longer be parallel.)

With Regards to Claim 8:  Claim 7 recites the limitation of "a fiber layer of the reinforcing fibers nearest to the surface is undulating following texture profile of the texture pattern" on lines 23 to 24.  Claim 7 also recites on lines 3 to 7 that
protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane

 and 
the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, each of the orientation directions is parallel to any lateral edge of each regular hexagonal pyramid as seen in the thickness direction

on lines 13 to 16.  In the instant case, a person of ordinary skill in the art would not be adequately apprised as to how the "reinforcing fibers" maintain a direction of predetermined orientation that is parallel to the "virtual reference plane", while also being "undulating by following a texture profile of the texture pattern".  As such, the claim is deemed to be indefinite.
(In this case, because the base of the protrusions and depressions all lie upon the "virtual reference plane", the texture profile would cause the orientations of the fibers to no longer be parallel.)

With Regards to Claim 9:  Claim 9 recites the limitation of "a fiber layer of the reinforcing fibers nearest to the surface is undulating following texture profile of the texture pattern" on lines 22 to 23.  Claim 9 also recites on lines 3 to 7 that
protrusions and depressions are provided in the surface and form a repeating texture pattern, the protrusions protruding outward in a thickness direction of the panel material with respect to a virtual reference plane along the surface, the depressions being depressed inward in the thickness direction with respect to the virtual reference plane

 and 
the reinforcing fibers are oriented in not less than one and not more than three predetermined orientation directions parallel to the virtual reference plane, each of the orientation directions is parallel to any lateral edge of each regular hexagonal pyramid as seen in the thickness direction

on lines 18 to 21.  In the instant case, a person of ordinary skill in the art would not be adequately apprised as to how the "reinforcing fibers" maintain a direction of predetermined orientation that is parallel to the "virtual reference plane", while also being "undulating by following a texture profile of the texture pattern".  As such, the claim is deemed to be indefinite.
(In this case, because the base of the protrusions and depressions all lie upon the "virtual reference plane", the texture profile would cause the orientations of the fibers to no longer be parallel.)

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                       

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781